Mr. Justice Goddard
delivered the opinion of the court.
Numerous errors are assigned, but counsel for appellant discusses but one, and that is alleged misconduct on the part of the jury in this: that they failed to consider the counterclaim interposed by defendant. Such misconduct is attempted to be shown by affidavit of counsel of statements made by one of the jurymen to the effect that they did not entertain this question. The affidavit is inadmissible. It is well settled that no affidavit, deposition or other sworn statement of a juror will be received to impeach the verdict, except as provided in subdivision 2 of section 217, Code of *3041887; — much less should the unsworn statement of a juror be taken for that purpose.
The court below instructed the jury fully upon the matter of the counterclaim, and it is to be presumed that it was considered by them in making up their verdict. A careful reading of the testimony introduced fails to disclose any satisfactory evidence to support the alleged counterclaim, and for this reason the jury might well have found against the defendant upon this issue.
This being the only objection urged before us, and it being without merit, the judgment is affirmed.

Affirmed.